20-10389-smb            Doc 68      Filed 12/08/20 Entered 12/08/20 12:35:47          Main Document
                                                 Pg 1 of 4



TARTER KRINSKY & DROGIN LLP
Counsel to Deborah J. Piazza, as Chapter 7 Trustee
1350 Broadway, 11th Floor
New York, New York 10018
(212) 216-8000
Scott S. Markowitz, Esq.
Deborah J. Piazza, Esq.
Robert A. Wolf, Esq.
Michael Brownstein, Esq.
smarkowitz@tarterkrinsky.com
dpiazza@tarterkrinsky.com
rwolf@tarterrkinsky.com
mbrownstein@tarterkrinsky.com

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
In re:
                                                                Chapter 7
de GRISOGONO, U.S.A. INC.
dba de Grisogono USA, Inc.,                                     Case No. 20-10389 (SMB)


                                  Debtor.
------------------------------------------------------------x

                 STIPULATION REGARDING ALLOWANCE OF LATE CLAIM

         This stipulation is made and entered into by and between Deborah J. Piazza, as Chapter 7

Trustee (the “Trustee”) of de Grisogono, U.S.A, Inc. d/b/a de Grisogono USA, Inc., (the

“Debtor”) and Jet Wave Corp. (“Jet Wave”), and together with the Trustee (collectively, the

“Parties”).

         WHEREAS, on February 10, 2020, the Debtor filed in this Court a voluntary petition for

relief under Chapter 7 of the Bankruptcy Code; and

         WHEREAS, shortly thereafter Deborah J. Piazza was appointed as interim Chapter 7

Trustee of the estate. Subsequently, Deborah J. Piazza became the permanent Trustee pursuant




{Client/086384/1/02226366.DOC;1 }
20-10389-smb            Doc 68      Filed 12/08/20 Entered 12/08/20 12:35:47       Main Document
                                                 Pg 2 of 4



to section 702(d) of the Bankruptcy Code by operation of law and is currently acting in such

capacity; and

         WHEREAS, on or about February 15, 2020, the Clerk’s Office mailed a “Notice of

Possible Payment of Dividends and of Last Date to File Claims” (the “Claims Notice”) [ECF No.

11], which fixed May 18, 2020 (the “Bar Date”) as the date that creditors were required to file a

claim in order to share in any distributions from the estate; and

         WHEREAS, on or about October 28, 2020, Jet Wave contacted the Trustee through its

representatives MYC & Associates Inc. (“MYC”) asserting a prepetition unsecured claim in the

aggregate amount of $1,987.14; and

         WHEREAS, the Trustee’s retained professionals have reviewed Jet Wave’s claim and

have determined that Jet Wave should have a general unsecured claim in the prepetition amount

of $891.65 (the “Claim”); and

         WHEREAS, Jet Wave is not reflected as a creditor in this case on (a) the Notice of

Chapter 7 Bankruptcy Case [ECF No. 10]; (b) the Claims Notice; (c) the Schedules [ECF No. 2]

and Statement of Financial Affairs [ECF No. 3] of the Debtor filed in this case, and therefore

never received any notice of the Debtor’s Chapter 7 case; and

         WHEREAS, Jet Wave’s communication with MYC and thereafter the Trustee’s

professionals is an assertion of an informal proof of claim albeit untimely; and

         WHEREAS, Jet Wave’s untimely assertion of an informal proof of claim should be

excused due to Jet Wave’s lack of receipt of notice of the Debtor’s bankruptcy case; and

         WHEREAS, it appears fair and equitable to the parties that Jet Wave should be afforded

an allowed general unsecured clam in the amount of the Claim and participate in appropriate

distributions to general unsecured creditors in this case.



{Client/086384/1/02226366.DOC;1 }               2
20-10389-smb            Doc 68      Filed 12/08/20 Entered 12/08/20 12:35:47      Main Document
                                                 Pg 3 of 4



         NOW THEREFORE, in consideration of the foregoing, it is hereby stipulated and agreed

as follows:

         1.        Jet Wave shall have an allowed general unsecured claim in the amount of the

Claim, to wit $891.65 and shall be allowed to participate in any interim or final distributions to

general unsecured creditors in this case on a ratable basis in accordance with the provisions of

the Bankruptcy Code.

         2.        The Clerk of the Court shall reflect the allowance of the Claim on the Claims

Docket in this case.

         3.        This Stipulation shall be binding on, and inure to the benefit of, each of the

Parties hereto and their respective successors and assigns. Each of the Parties hereto represents

and warrants to the other that she/he/it has due and proper authority to enter into this Stipulation

and Jet Wave represents and warrants that it never received any notice from the Bankruptcy

Court in connection with the Debtor’s bankruptcy case.

         4.        This Stipulation may not be modified, changed or amended, except pursuant to a

writing duly signed by all parties hereto.

         5.        This Stipulation may be executed by each of the Parties in counterparts, each of

which shall constitute an original and all of which taken together shall constitute a single

instrument. A signature delivered via facsimile or electronically shall constitute an original

signature on this Stipulation.




{Client/086384/1/02226366.DOC;1 }               3
20-10389-smb            Doc 68      Filed 12/08/20 Entered 12/08/20 12:35:47       Main Document
                                                 Pg 4 of 4



         6.        This Stipulation is subject to the approval of the United States Bankruptcy Court

having jurisdiction over the Debtor’s chapter 7 case. The Parties acknowledge and agree the

Bankruptcy Court shall have exclusive jurisdiction over this Stipulation and its implementation.



Dated: New York, New York                               Dated: New York, New York
       November 16, 2020                                       November 16, 2020

TARTER KRINSKY & DROGIN LLP                             JET WAVE CORP.
Counsel to Deborah J. Piazza, as
Chapter 7 Trustee


By:     s/ Michael Z. Brownstein                        By:      s/ Issac Klein
      Scott S. Markowitz, Esq.                                Issac Klein, President
      Deborah J. Piazza, Esq.                                 P.O. Box 50131
      Robert A. Wolf, Esq.                                    Brooklyn, New York 12205
      Michael Brownstein, Esq.
      1350 Broadway, 11th Floor
      New York, New York 10018
      (212) 216-8000
      smarkowitz@tarterkrinsky.com
      dpiazza@tarterkrinsky.com
      rwolf@tarterkrinsky.com
      mbrownstein@tarterkrinsky.com



SO ORDERED:
this 8th day of December, 2020


/s/ STUART M. BERNSTEIN
HONORABLE STUART M. BERNSTEIN
UNITED STATES BANKRUPTCY JUDGE




{Client/086384/1/02226366.DOC;1 }               4
